DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed 6/28//2022 have been fully considered but they are not persuasive.
Applicant argues

    PNG
    media_image1.png
    122
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    117
    680
    media_image2.png
    Greyscale

	Examiner’s response
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While the Examiner agrees Matsuoka alone teaches A plurality of thin-section CT slices with a section thickness of 2mm and 10-mm intersection interval, which images an entire 3d lung  (which by definition is a 3D/volumetric dataset) , doesn’t explicitly mention voxels.  But the Secondary reference Rai (PGPub 2012/0288173) does teach that the data is 3-d voxel data.  See for example (Rai, Abstract, “a first 3D image data set of the lung and a second 3D image data set is obtained. The first and second 3D image data sets correspond to images obtained during inspiration and expiration respectively. A rigid registration is performed to align the 3D image data sets with one another. A deformable registration is performed to match the 3D image data sets with one another.”)   as well as paragraphs 45-46 .

    PNG
    media_image3.png
    98
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    93
    406
    media_image4.png
    Greyscale

Perhaps changing the order of the rejection clarifies it better.  

Regarding claim 1, Matsuoka discloses a method of assessing lung function using a first image data set obtained at lung inspiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”)  and a second image data set obtained at lung expiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”), each image data set comprising a plurality of voxels characterized by a CT image pixel signal value, the method comprising: 
But does not expressly disclose “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; ”
Rai discloses “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; “(Rai, Abstract, “a first 3D image data set of the lung and a second 3D image data set is obtained. The first and second 3D image data sets correspond to images obtained during inspiration and expiration respectively. A rigid registration is performed to align the 3D image data sets with one another. A deformable registration is performed to match the 3D image data sets with one another.”)
Rai and Matsuoka are combinable because they are from the same field of endeavor of medical imaging involving emphysema.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application use register the image data sets of Matsuoka as shown by Ra
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

analyzing the co-registered image data set to assess lung function by: 
for each location, for each of the co-registered voxels, analyzing the CT image pixel signal value of the first image data set against a first threshold for the first image data set and the CT image pixel signal value of the second image data set against a second threshold for the second image data set; (Matsuoka, pg. 386, “The area of segmented whole-lung between -500 and -1024 HU was obtained from the summation of 6 slices. Then, low attenuation pixels between -950 and -1024 HU were segmented as emphysema. A threshold value of -950 HU was chosen because this threshold has been macroscopically and microscopically validated for thin-section CT studies of the extent of emphysema.8,9 The RA less than -950 HU for the whole-lung (RAG-950) was calculated on both inspiratory and expiratory scans as follows: RAGj950 (%) = (segmented pixels between j950 and j1024 HU/whole-lung) x 100 (%). Next, low-attenuation pixels between -900 and -1024 HU were segmented to evaluate air trapping in the whole-lung. The upper threshold value of j900 HU was chosen because this is the threshold value used for the detection of air trapping.21 The RA less than j900 HU for the whole lung (RAGj900) was obtained on both inspiratory and expiratory scans as follows: RAGj900 (%) = (segmented pixels between j900 and j1024 HU/whole-lung)  100 (%). Then, low-attenuation pixels between j500 and j950 HU (limited lung) were segmented to evaluate air trapping in the lung without emphysema. The RA between j900 and j950 HU for the area of limited-lung (RA900Y950) was calculated on both the inspiratory and expiratory scans as follows: RA900Y950 (%) = (segmented pixels between j900 and j950 HU/segmented pixel between j500 and j950 HU) x 100 (%).” where both images are analyzed to determine emphysema and air trapping)
based on the comparisons to the first threshold and to the second threshold, assessing a tissue state for each location, such that the tissue state for each location depends on comparisons to both the first threshold and the second threshold for each co-registered voxel; and (Matsuoka, pg. 386, see citation above, where the lung pixels are assessed as emphysema and air trapping)

But does not expressly disclose “displaying a result of the analysis, the result comprising the tissue state for each location.”
Rai discloses “displaying a result of the analysis, the result comprising the tissue state for each location.” (Rai, Fig. 4, “Display Results”; Which displays result of improvement due to emphysema treatment (see paragraph 55-56))
Rai and Matsuoka are combinable because they are from the same field of endeavor of medical imaging involving emphysema.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application 
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rai and Matsuoka to obtain the invention as specified in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 6-7, 9, 11-12, 16-17and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuoka (“Quantitative Assessment of Peripheral Airway Obstruction on Paired Expiratory/Inspiratory Thin-section Computed Tomography in Chronic Obstructive Pulmonary Disease With Emphysema”), hereafter referred to as Matsuoka in view of Rai (PGPub 2012/0288173), hereafter referred to as Rai.

Regarding claim 1, Matsuoka discloses a method of assessing lung function using a first image data set obtained at lung inspiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”)  and a second image data set obtained at lung expiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”), each image data set comprising a plurality of voxels characterized by a CT image pixel signal value, the method comprising: 
analyzing the co-registered image data set to assess lung function by: 
for each location, for each of the co-registered voxels, analyzing the CT image pixel signal value of the first image data set against a first threshold for the first image data set and the CT image pixel signal value of the second image data set against a second threshold for the second image data set; (Matsuoka, pg. 386, “The area of segmented whole-lung between -500 and -1024 HU was obtained from the summation of 6 slices. Then, low attenuation pixels between -950 and -1024 HU were segmented as emphysema. A threshold value of -950 HU was chosen because this threshold has been macroscopically and microscopically validated for thin-section CT studies of the extent of emphysema.8,9 The RA less than -950 HU for the whole-lung (RAG-950) was calculated on both inspiratory and expiratory scans as follows: RAGj950 (%) = (segmented pixels between j950 and j1024 HU/whole-lung) x 100 (%). Next, low-attenuation pixels between -900 and -1024 HU were segmented to evaluate air trapping in the whole-lung. The upper threshold value of j900 HU was chosen because this is the threshold value used for the detection of air trapping.21 The RA less than j900 HU for the whole lung (RAGj900) was obtained on both inspiratory and expiratory scans as follows: RAGj900 (%) = (segmented pixels between j900 and j1024 HU/whole-lung)  100 (%). Then, low-attenuation pixels between j500 and j950 HU (limited lung) were segmented to evaluate air trapping in the lung without emphysema. The RA between j900 and j950 HU for the area of limited-lung (RA900Y950) was calculated on both the inspiratory and expiratory scans as follows: RA900Y950 (%) = (segmented pixels between j900 and j950 HU/segmented pixel between j500 and j950 HU) x 100 (%).” where both images are analyzed to determine emphysema and air trapping)
based on the comparisons to the first threshold and to the second threshold, assessing a tissue state for each location, such that the tissue state for each location depends on comparisons to both the first threshold and the second threshold for each co-registered voxel; and (Matsuoka, pg. 386, see citation above, where the lung pixels are assessed as emphysema and air trapping)

But does not expressly disclose “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; 
displaying a result of the analysis, the result comprising the tissue state for each location.”
Rai discloses “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; “(Rai, Abstract, “a first 3D image data set of the lung and a second 3D image data set is obtained. The first and second 3D image data sets correspond to images obtained during inspiration and expiration respectively. A rigid registration is performed to align the 3D image data sets with one another. A deformable registration is performed to match the 3D image data sets with one another.”)
“displaying a result of the analysis, the result comprising the tissue state for each location.” (Rai, Fig. 4, “Display Results”; Which displays result of improvement due to emphysema treatment (see paragraph 55-56))
Rai and Matsuoka are combinable because they are from the same field of endeavor of medical imaging involving emphysema.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application use register the image data sets of Matsuoka as shown by Rai and displaying the results.
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rai and Matsuoka to obtain the invention as specified in claim 1.

Regarding claim 2, Matsuoka in view of Rai discloses the method of claim 1, wherein assessing a tissue state for each location comprises comparing information obtained from the first image data set to information obtained from the second image data set. (Rai, Fig. 3 #140 “Estimate Motion Vector Field”; paragraph 47, “The motion vector field provides a direction and magnitude of each point in the 3D image of the lung indicating the movement and location between the different states of the lung.”, where in order to determine motion vector the CT image pixel values must be determined)

Regarding claim 6, Matsuoka in view of Rai discloses the method of claim 1, wherein co-registering the first and second image data sets comprises applying an image segmentation, or cropping, rotation, translation and warping registration of the first image and the second image. (Rai, Abstract, “a first 3D image data set of the lung and a second 3D image data set is obtained. The first and second 3D image data sets correspond to images obtained during inspiration and expiration respectively. A rigid registration is performed to align the 3D image data sets with one another. A deformable registration is performed to match the 3D image data sets with one another.”)

Regarding claim 7, Matsuoka in view of Rai discloses the method of claim 1, wherein displaying a result comprises forming a classification map of the lung mapping the tissue state for each location. (Rai, Fig. 4, “Display Results”; Which displays result of improvement due to emphysema treatment (see paragraph 55-56,  “Improvement in motion before treatment and after treatment may be ascertained wherein regions of largest change are indicated in intensity, arrow length, or other indicia.)”)

Regarding claim 9, Matsuoka in view of Rai discloses the method of claim 1, wherein the first image data set is obtained at approximately full lung inspiration and the second image data set is obtained at end lung expiration” (Matsuoka, pg. 385, “CT Scanning”, “Image acquisition started at full inspiration position and followed by full expiration position”)	

Claim 11 is rejected under similar grounds as claim 1.
Claim 12 is rejected under similar grounds as claim 2.
Claim 16 is rejected under similar grounds as claim 6.
Claim 17 is rejected under similar grounds as claim 7.
Claim 19 is rejected under similar grounds as claim 9

Claim 3, 4-5, 8, 13- 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuoka in view of Rai in view of Miller (PGPub 2007/0053560), hereafter referred to as Miller.
Regarding claim 3, Matsuoka in view of Rai discloses the method of claim 1, 
But does not expressly disclose “wherein assessing a tissue state comprises, for each location, identifying a probable disease state” 
Miller discloses “wherein assessing a tissue state comprises, for each location, identifying a probable disease state” (Miller, Paragraph 22, “In one embodiment of the present invention, the disease of interest is COPD, and in particular, "emphysema", and the anatomical structure of interest is a "lung". As used herein, the term "disease relevant changes" refers to changes associated with the disease of interest. As will be appreciated by those skilled in the art, the intensity of affected areas of the lung and the regions of the affected areas of the lung are indicators of the presence of emphysema and changes in these aspects indicate progression of the disease. Therefore, measuring tissue changes and the volume of the lung area are key indicators in the diagnosis and staging of emphysema.” see also paragraph 24 “the segmenting process identifies a healthy tissue region in the lung as a region having consistent attenuation properties and a diseased tissue region as a region in the lung having a wide variety of attenuations”)
Rai and Miller are combinable because they are from the same field of endeavor of medical imaging involving emphysema.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to label the images of Rai with the locations of probable disease states as disclosed by Miller.
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rai with Miller to obtain the invention as specified in claim 3.

Regarding claim 4, Matsuoka in view of Rai in view of Miller discloses the method of claim 3, 
wherein the probable disease state for each location is one of normal tissue, emphysematous tissue, and non-emphysematous tissue with air trappings. (Matsuoka, abstract, “The cross-sectional area between j500 and j1024 HU was segmented as whole-lung. The relative areas (RA) less than j950 HU for the whole-lung (RAGj950) were segmented as emphysema, and pixels less than j900 HU for the whole-lung (RAGj900) were segmented to evaluate air trapping.”) 

	
Regarding claim 5, Matsuoka in view of Rai in view of Miller discloses the method of claim 3, wherein the probable disease state for each location is a COPD phenotype. (Miller, Paragraph 22, “In one embodiment of the present invention, the disease of interest is COPD, and in particular, "emphysema", and the anatomical structure of interest is a "lung". As used herein, the term "disease relevant changes" refers to changes associated with the disease of interest. As will be appreciated by those skilled in the art, the intensity of affected areas of the lung and the regions of the affected areas of the lung are indicators of the presence of emphysema and changes in these aspects indicate progression of the disease. Therefore, measuring tissue changes and the volume of the lung area are key indicators in the diagnosis and staging of emphysema.” see also paragraph 24 “the segmenting process identifies a healthy tissue region in the lung as a region having consistent attenuation properties and a diseased tissue region as a region in the lung having a wide variety of attenuations”)

Regarding claim 8, Matsuoka in view of Rai discloses the method of claim 7, wherein the classification map is color-coded. (Miller, paragraph 18, “color”)

Claim 13 is rejected under similar grounds as claim 3.
Claim 14 is rejected under similar grounds as claim 4.
Claim 15 is rejected under similar grounds as claim 5.
Claim 18 is rejected under similar grounds as claim 8.


Claim 1, 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuoka (“Quantitative Assessment of Peripheral Airway Obstruction on Paired Expiratory/Inspiratory Thin-section Computed Tomography in Chronic Obstructive Pulmonary Disease With Emphysema”), hereafter referred to as Matsuoka in view of Gorbunova (“Weight Preserving Image Registration for Monitoring Disease Progression in Lung CT”), hereafter referred to as Gorbunova.
Regarding claim 1, Matsuoka discloses a method of assessing lung function using a first image data set obtained at lung inspiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”)  and a second image data set obtained at lung expiration (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”), each image data set comprising a plurality of voxels characterized by a CT image pixel signal value, the method comprising: 
analyzing the co-registered image data set to assess lung function by: 
for each location, for each of the co-registered voxels, analyzing the CT image pixel signal value of the first image data set against a first threshold for the first image data set and the CT image pixel signal value of the second image data set against a second threshold for the second image data set; (Matsuoka, pg. 386, “The area of segmented whole-lung between -500 and -1024 HU was obtained from the summation of 6 slices. Then, low attenuation pixels between -950 and -1024 HU were segmented as emphysema. A threshold value of -950 HU was chosen because this threshold has been macroscopically and microscopically validated for thin-section CT studies of the extent of emphysema.8,9 The RA less than -950 HU for the whole-lung (RAG-950) was calculated on both inspiratory and expiratory scans as follows: RAGj950 (%) = (segmented pixels between j950 and j1024 HU/whole-lung) x 100 (%). Next, low-attenuation pixels between -900 and -1024 HU were segmented to evaluate air trapping in the whole-lung. The upper threshold value of j900 HU was chosen because this is the threshold value used for the detection of air trapping.21 The RA less than j900 HU for the whole lung (RAGj900) was obtained on both inspiratory and expiratory scans as follows: RAGj900 (%) = (segmented pixels between j900 and j1024 HU/whole-lung)  100 (%). Then, low-attenuation pixels between j500 and j950 HU (limited lung) were segmented to evaluate air trapping in the lung without emphysema. The RA between j900 and j950 HU for the area of limited-lung (RA900Y950) was calculated on both the inspiratory and expiratory scans as follows: RA900Y950 (%) = (segmented pixels between j900 and j950 HU/segmented pixel between j500 and j950 HU) x 100 (%).” where both images are analyzed to determine emphysema and air trapping)
based on the comparisons to the first threshold and to the second threshold, assessing a tissue state for each location, such that the tissue state for each location depends on comparisons to both the first threshold and the second threshold for each co-registered voxel;; and (Matsuoka, pg. 386, see citation above, where the lung pixels are assessed as emphysema and air trapping)

Gorbunova discloses “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; “(Gorbunova, Abstract, “A free-form image registration technique is used to match a baseline 3D CT lung scan onto a following scan”)
“displaying a result of the analysis, the result comprising the tissue state for each location.” (Gorbunova, See For example Fig. 2)
Matsuoka and Gorbunova are combinable because they are from the same field of endeavor of medical imaging.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application use register the image data sets of Matsuoka as shown by Matsuoka and displaying the results.
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rai and Matsuoka to obtain the invention as specified in claim 1.

Claim 11 is rejected under similar grounds as claim 1.

Regarding claim 20, Matsuoka discloses a method of analyzing a sample region of a lung to determine the condition of the sample region, the method comprising: 
receiving a first image data set of the sample region of the lung during inspiration, the first image data comprising a plurality of voxels each characterized by a CT image pixel signal value in the first image data set; (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”)
receiving a second image data set of the sample region of the lung during expiration, the second image data comprising a second plurality of voxels each characterized by a CT image pixel signal value in the second image data set; (Matsuoka, pg. 385, “CT Scanning”, “All patients were scanned with a single-detector helical CT scanner (X-Vigor, Toshiba, Tokyo, Japan). All patients were examined in the supine position, and none received contrast material. Image acquisition started at full inspiratory position followed by full expiratory position.”)
determining the CT image pixel values for each of the plurality of co-registered voxels comprises determining density values for each of the plurality of co-registered voxels, and analyzing the CT image pixel value of the first image data set by comparing the CT image pixel values to a first threshold for the first image data set and wherein analyzing the CT image pixel value of the second image data set comprises comparing the CT image pixel values to a second threshold for the second image data set, such that the tissue state for each location depends on comparisons to both the first threshold and the second threshold for each co-registered voxel;; and (Matsuoka, pg. 386, “The area of segmented whole-lung between -500 and -1024 HU was obtained from the summation of 6 slices. Then, low attenuation pixels between -950 and -1024 HU were segmented as emphysema. A threshold value of -950 HU was chosen because this threshold has been macroscopically and microscopically validated for thin-section CT studies of the extent of emphysema.8,9 The RA less than -950 HU for the whole-lung (RAG-950) was calculated on both inspiratory and expiratory scans as follows: RAGj950 (%) = (segmented pixels between j950 and j1024 HU/whole-lung) x 100 (%). Next, low-attenuation pixels between -900 and -1024 HU were segmented to evaluate air trapping in the whole-lung. The upper threshold value of j900 HU was chosen because this is the threshold value used for the detection of air trapping.21 The RA less than j900 HU for the whole lung (RAGj900) was obtained on both inspiratory and expiratory scans as follows: RAGj900 (%) = (segmented pixels between j900 and j1024 HU/whole-lung)  100 (%). Then, low-attenuation pixels between j500 and j950 HU (limited lung) were segmented to evaluate air trapping in the lung without emphysema. The RA between j900 and j950 HU for the area of limited-lung (RA900Y950) was calculated on both the inspiratory and expiratory scans as follows: RA900Y950 (%) = (segmented pixels between j900 and j950 HU/segmented pixel between j500 and j950 HU) x 100 (%).”, where both images are analyzed to determine emphysema and air trapping, the HU values are the density)
identifying co-registered voxels indicating locations having air-trapping, non- emphysematous tissue; identifying co-registered voxels indicating locations having emphysematous tissue; identifying co-registered voxels indicating locations having normal tissue; and (Matsuoka, pg. 386, “The area of segmented whole-lung between -500 and -1024 HU was obtained from the summation of 6 slices. Then, low attenuation pixels between -950 and -1024 HU were segmented as emphysema. A threshold value of -950 HU was chosen because this threshold has been macroscopically and microscopically validated for thin-section CT studies of the extent of emphysema.8,9 The RA less than -950 HU for the whole-lung (RAG-950) was calculated on both inspiratory and expiratory scans as follows: RAGj950 (%) = (segmented pixels between j950 and j1024 HU/whole-lung) x 100 (%). Next, low-attenuation pixels between -900 and -1024 HU were segmented to evaluate air trapping in the whole-lung. The upper threshold value of j900 HU was chosen because this is the threshold value used for the detection of air trapping.21 The RA less than j900 HU for the whole lung (RAGj900) was obtained on both inspiratory and expiratory scans as follows: RAGj900 (%) = (segmented pixels between j900 and j1024 HU/whole-lung)  100 (%). Then, low-attenuation pixels between j500 and j950 HU (limited lung) were segmented to evaluate air trapping in the lung without emphysema. The RA between j900 and j950 HU for the area of limited-lung (RA900Y950) was calculated on both the inspiratory and expiratory scans as follows: RA900Y950 (%) = (segmented pixels between j900 and j950 HU/segmented pixel between j500 and j950 HU) x 100 (%).”, where both images are analyzed to determine emphysema and air trapping, otherwise normal)

But Matsuoka does not expressly disclose “
co-registering the first image data set and the second image data set to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes the CT image pixel value of the voxel associated with the first image data set, and the CT image pixel value of the voxel from the second image data set;
displaying, as a classification map, regions of the lung having air-trapping, non-emphysematous tissue, emphysematous tissue, and normal tissue.” 

Gorbunova discloses “co-registering the first and second image data sets to produce a co-registered image data set that comprises a plurality of co-registered voxels, wherein each of the co-registered voxels includes a CT image pixel signal value of the co-registered voxels of the first image data set and a CT image pixel signal value the second image data set, each co- registered voxel corresponding to a location; “(Gorbunova, Abstract, “A free-form image registration technique is used to match a baseline 3D CT lung scan onto a following scan”)
Matsuoka and Gorbunova are combinable because they are from the same field of endeavor of medical imaging.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application use register the image data sets of Matsuoka as shown by Matsuoka and displaying the results.
The suggestion/motivation for doing so would have been to easily identify diseased regions in tissue.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Rai and Matsuoka to obtain the invention as specified in claim 20.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662